DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-6 are objected to because of the following informalities:  claims 4-6 includes numeral references in parentheses to the drawings which to adding confusion with other numbers or characters in parentheses which may appear in the claims.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 6 and 9, the aforementioned claims recite the limitation of: “utilizing sub-greedy search process based on a patience function 
    PNG
    media_image1.png
    22
    36
    media_image1.png
    Greyscale
”  .  “Patience function 
    PNG
    media_image1.png
    22
    36
    media_image1.png
    Greyscale
” is not defined in the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, which renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Barla (Machine learning methods for predictive proteomics) in view of Weston (US 20110078099 A1).

Regarding claim 1, Barla teaches a method for selection of a feature subset-classifier pair for a classification task, the method comprising (Abstract, discloses a method in which features are selected and an according classifier for a classification task is determined.): 
extracting a plurality of features from a plurality of signals, wherein the plurality of signals comprise signals from multiple signal domain representations (page 119, left column disclose that features from multiple domain representations (MALDI and SELDI) are used and that these features are extracted (see page 120, left column, line 34 to right column, line 22).);
deriving a set of features from the extracted plurality of features based on a plurality of statistical measures corresponding to the extracted plurality of features (page 119, left column, lines 34-46, page 121, left column, line 13 to page 122, right column, line 30 and Fig. 1, disclose that a set of features are derived based on baseline correction, wherein the baseline correction is based on a plurality of statistical measures which are corresponding to the extracted plurality of features.);
creating a plurality of ranked lists by ranking the derived set of features, wherein each ranked list among the plurality of ranked lists is created based on a unique ranking objective selected from a plurality of ranking objectives that provides unbiased estimation of importance of each feature, wherein the plurality of ranked lists with corresponding derived set of features in each ranked list is represented as a feature matrix 
    PNG
    media_image2.png
    22
    81
    media_image2.png
    Greyscale
 (page 119, left column, lines 34-46, page 121, left column, line 13 to page 122, right column, line 30 and Fig. 1, disclose that a plurality of ranked list is generated and it is implicit that the ranked list have a ranking objective in order to rank the list and that this objective is one of a plurality of possible objectives. Page 122, left column, lines 40-51 disclose that the procedure of feature extraction and selection shall not create biased results which is regarded that the ranked list have an unbiased estimation of importance which is also due to the ranking objective which is part of the procedure. Page 119, left column, lines 34-46, disclose that the ranked lists are represented as a matrix.).
Barla does not teach the following limitation, however, in an analogous art, Weston teaches simultaneously determining the feature subset-classifier pair 
    PNG
    media_image3.png
    19
    74
    media_image3.png
    Greyscale
, comprising a feature subset 
    PNG
    media_image4.png
    19
    42
    media_image4.png
    Greyscale
 selected from a ranked list among the plurality of ranked lists and a classifier 
    PNG
    media_image5.png
    17
    38
    media_image5.png
    Greyscale
 among a plurality of classifiers types 
    PNG
    media_image6.png
    21
    29
    media_image6.png
    Greyscale
, utilizing a metaheuristic incremental search applied on the plurality of ranked lists and the plurality of classifiers types 
    PNG
    media_image6.png
    21
    29
    media_image6.png
    Greyscale
, wherein the determined feature subset-classifier pair 
    PNG
    media_image7.png
    23
    75
    media_image7.png
    Greyscale
 provides highest performance over a performance objective 
    PNG
    media_image8.png
    19
    23
    media_image8.png
    Greyscale
 for the classification task ([0083] Feature selection in large dimensional input spaces is performed using greedy algorithms and feature ranking A fixed number of top ranked features may be selected for further analysis or to design a classifier. Examiner’s note: A greedy algorithm is any algorithm that follows the problem solving metaheuristic of making the locally optimal choice at each stage with the hope of finding the global optimum.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Weston and apply them to Barla. One would be motivated as such as both computational and generalization performance is improved (Barla: [0008]).

Regarding claim 4, Barla teaches a system (102) for selection of a feature subset-classifier pair for a 10classification task, the system (102) comprising: a joint selection module (212);  15the joint selection module (212) is configured to (Abstract, discloses a method in which features are selected and an according classifier for a classification task is determined.): 
extract a plurality of features from a plurality of signals, wherein the plurality of signals comprise signals from multiple signal domain representations (page 119, left column disclose that features from multiple domain representations (MALDI and SELDI) are used and that these features are extracted (see page 120, left column, line 34 to right column, line 22).);
derive a set of features from the extracted plurality of features based on a plurality of statistical measures corresponding to the extracted plurality of features (page 119, left column, lines 34-46, page 121, left column, line 13 to page 122, right column, line 30 and Fig. 1, disclose that a set of features are derived based on baseline correction, wherein the baseline correction is based on a plurality of statistical measures which are corresponding to the extracted plurality of features.);
create a plurality of ranked lists by ranking the derived set of features, wherein each ranked list among the plurality of ranked lists is created based on a unique ranking objective selected from a plurality of ranking objectives that provides unbiased estimation of importance of each feature, wherein the plurality of ranked lists with corresponding derived set of features in each ranked list is represented as a feature matrix 
    PNG
    media_image2.png
    22
    81
    media_image2.png
    Greyscale
 (page 119, left column, lines 34-46, page 121, left column, line 13 to page 122, right column, line 30 and Fig. 1, disclose that a plurality of ranked list is generated and it is implicit that the ranked list have a ranking objective in order to rank the list and that this objective is one of a plurality of possible objectives. Page 122, left column, lines 40-51 disclose that the procedure of feature extraction and selection shall not create biased results which is regarded that the ranked list have an unbiased estimation of importance which is also due to the ranking objective which is part of the procedure. Page 119, left column, lines 34-46, disclose that the ranked lists are represented as a matrix.).
Barla does not teach the following limitation, however, in an analogous art, Weston teaches : a processor (202); an Input/Output (1/O) interface (206); a memory (204), wherein the memory (204) comprises a joint selection module (212) (The computer 1000 includes a central processing unit 1022, a system memory 1020, and an Input/Output ("I/O") bus 1026. A system bus 1021 couples the central processing unit 1022 to the system memory 1020. [0072]); simultaneously determine the feature subset-classifier pair 
    PNG
    media_image3.png
    19
    74
    media_image3.png
    Greyscale
, comprising a feature subset 
    PNG
    media_image4.png
    19
    42
    media_image4.png
    Greyscale
 selected from a ranked list among the plurality of ranked lists and a classifier 
    PNG
    media_image5.png
    17
    38
    media_image5.png
    Greyscale
 among a plurality of classifiers types 
    PNG
    media_image6.png
    21
    29
    media_image6.png
    Greyscale
, utilizing a metaheuristic incremental search applied on the plurality of ranked lists and the plurality of classifiers types 
    PNG
    media_image6.png
    21
    29
    media_image6.png
    Greyscale
, wherein the determined feature subset-classifier pair 
    PNG
    media_image7.png
    23
    75
    media_image7.png
    Greyscale
 provides highest performance over a performance objective 
    PNG
    media_image8.png
    19
    23
    media_image8.png
    Greyscale
 for the classification task ([0083] Feature selection in large dimensional input spaces is performed using greedy algorithms and feature ranking A fixed number of top ranked features may be selected for further analysis or to design a classifier. Examiner’s note: A greedy algorithm is any algorithm that follows the problem solving metaheuristic of making the locally optimal choice at each stage with the hope of finding the global optimum.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Weston and apply them to Barla. One would be motivated as such as both computational and generalization performance is improved (Barla: [0008]).

Regarding claim 7, Barla teaches a non-transitory computer readable medium, the non-transitory computer-readable medium stores instructions which, cause the hardware (Abstract, discloses a method in which features are selected and an according classifier for a classification task is determined.): 
extracting a plurality of features from a plurality of signals, wherein the plurality of signals comprise signals from multiple signal domain representations (page 119, left column disclose that features from multiple domain representations (MALDI and SELDI) are used and that these features are extracted (see page 120, left column, line 34 to right column, line 22).);
deriving a set of features from the extracted plurality of features based on a plurality of statistical measures corresponding to the extracted plurality of features (page 119, left column, lines 34-46, page 121, left column, line 13 to page 122, right column, line 30 and Fig. 1, disclose that a set of features are derived based on baseline correction, wherein the baseline correction is based on a plurality of statistical measures which are corresponding to the extracted plurality of features.);
creating a plurality of ranked lists by ranking the derived set of features, wherein each ranked list among the plurality of ranked lists is created based on a unique ranking objective selected from a plurality of ranking objectives that provides unbiased estimation of importance of each feature, wherein the plurality of ranked lists with corresponding derived set of features in each ranked list is represented as a feature matrix 
    PNG
    media_image2.png
    22
    81
    media_image2.png
    Greyscale
 (page 119, left column, lines 34-46, page 121, left column, line 13 to page 122, right column, line 30 and Fig. 1, disclose that a plurality of ranked list is generated and it is implicit that the ranked list have a ranking objective in order to rank the list and that this objective is one of a plurality of possible objectives. Page 122, left column, lines 40-51 disclose that the procedure of feature extraction and selection shall not create biased results which is regarded that the ranked list have an unbiased estimation of importance which is also due to the ranking objective which is part of the procedure. Page 119, left column, lines 34-46, disclose that the ranked lists are represented as a matrix.).
Barla does not teach the following limitation, however, in an analogous art, Weston teaches steps executed by a hardware processor (The computer 1000 includes a central processing unit 1022, a system memory 1020, and an Input/Output ("I/O") bus 1026. A system bus 1021 couples the central processing unit 1022 to the system memory 1020. [0072]), simultaneously determining the feature subset-classifier pair 
    PNG
    media_image3.png
    19
    74
    media_image3.png
    Greyscale
, comprising a feature subset 
    PNG
    media_image4.png
    19
    42
    media_image4.png
    Greyscale
 selected from a ranked list among the plurality of ranked lists and a classifier 
    PNG
    media_image5.png
    17
    38
    media_image5.png
    Greyscale
 among a plurality of classifiers types 
    PNG
    media_image6.png
    21
    29
    media_image6.png
    Greyscale
, utilizing a metaheuristic incremental search applied on the plurality of ranked lists and the plurality of classifiers types 
    PNG
    media_image6.png
    21
    29
    media_image6.png
    Greyscale
, wherein the determined feature subset-classifier pair 
    PNG
    media_image7.png
    23
    75
    media_image7.png
    Greyscale
 provides highest performance over a performance objective 
    PNG
    media_image8.png
    19
    23
    media_image8.png
    Greyscale
 for the classification task ([0083] Feature selection in large dimensional input spaces is performed using greedy algorithms and feature ranking A fixed number of top ranked features may be selected for further analysis or to design a classifier. Examiner’s note: A greedy algorithm is any algorithm that follows the problem solving metaheuristic of making the locally optimal choice at each stage with the hope of finding the global optimum.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Weston and apply them to Barla. One would be motivated as such as both computational and generalization performance is improved (Barla: [0008]).

Allowable Subject Matter
Claims 2, 5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486